Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief held on 01/26/2021, the examiner has reopened prosecution to address some of the applicant’s argument raised in the remarks dated 09/23/20.
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 26-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 26 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim, when considered collectively and under the broadest reasonable interpretation, recites a method of organizing human activity. For instance, the claim language “disabling…operation state of the first remote computing device that provides a functionality on the user interface to submit the request for cross; enabling…the operation state of the first remote computing device that provides the functionality on the user interface to submit the request for cross in the swap contract by the first market participant; facilitating execution of the cross between the two parties at a price and quantity through the clearinghouse is a fundamental economic practice. And fundamental 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…an indication of a swap contract; receiving….the request for cross; displaying…a public announcement of a potential crossing of the swap contract; tracking…a first period of time and assigning a numerical identifier to the potential crossing; displaying…a countdown timer showing a real time count down of the first period of time being timed on the electronic timer; after the first time has passed…; verifying that he request  for cross includes the numerical identifier; determining that no better price than the price for the request for cross exits in the market for either of the two parties; determining that an equal price to the price for one of the two parties with a better time priority than the request for cross exists in the market; determining…a clearinghouse for the cross; and in response to verifying the numerical identifier, determining that no better price than the price exists and determining the clearinghouse.” These additional elements, considered in the context of claim 26 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited one or more computer processor, with its already available basic functions, is simply being applied to the abstract idea and being used as a tool in executing the claimed process. Thus, it is determined that claim 26 is not directed to a specific asserted improvement in computer 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at [pg 35, line 17-28 and pg 36, lines 1-20]. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receiving…an indication of a swap contract and receiving….the request for cross,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. The limitations of “displaying…a public announcement of a potential crossing of the swap contract and displaying…a countdown timer showing a real time count down of the first period of time being timed on the electronic timer” are insignificant post-solution activities. See In re Bilski, 561 U.S. at 610-11. The limitations of “tracking…a first period of time and assigning a numerical identifier to the potential crossing; verifying that he request  for cross includes the numerical identifier; determining that no better price than the price for the request for cross exits in the market for either of the two parties; determining that an equal price to the price for one of the two parties with a better time priority than the request for cross exists in the market; determining…a clearinghouse for the cross; and in response to verifying the numerical identifier, determining that no better price than the price exists and See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 26 and are rejected using the same rationale as in claim 26 above. More specifically, dependent claim 27 recites additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. Claim 28 does not recite any additional element but merely further narrow the scope of the abstract idea. Claims 30, 36 and 37 do recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Claim 31 recites additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. 
Response to Arguments
The Applicant's arguments filed on 09/23/20 and 01/26/21 have been fully considered but they are not persuasive. 
The applicant’s argument that the examiner has not established a prima facie case under Section 101, stating that the examiner has failed to address each of the claim limitations of the dependent and independent claims that are additional elements, is moot, for the examiner has addressed those additional elements in this office action (see the analysis above). 
Regarding the argument that the claims integrate the abstract idea into a practical application and help improve computer performance, the examiner disagrees. Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…an indication of a swap contract; receiving….the request for cross; displaying…a public announcement of a potential crossing of the swap contract; tracking…a first period of time and assigning a numerical identifier to the potential crossing; displaying…a countdown timer showing a real time count down of the first period of time being timed on the electronic timer; after the first time has passed…; verifying that he request  for cross includes the numerical identifier; determining that no better price than the price for the request for cross exits in the market for either of the two parties; determining that an equal price to the price for one of 
The examiner disagrees that the present claims are similar to those of Bascom, Amdocs, DDR Holdings, and Core Wireless. In Bascom, Amdocs, DDR Holdings, and Core Wireless, the claims solve specific technical or technological problems, and the specifications provide an indication of the improvement in the relevant art. In contrast, here, the applicant does not identify how the claim solves a problem in the relevant arts. The applicant does not direct our attention to, and we do not see anything in, the record that provides an indication how the claimed invention increases the “efficiency and usability of trading systems.” As discussed above, a generic processor is used to implement the steps, and there is no indication that claim 1 improves the functioning of the processor, makes it operate more efficiently, or solves a technological problem with a solution rooted in computer technology.  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697